DETAILED ACTION
This non-final office action is in response to claims 1-40 filed on 04/19/2022 for examination. Claims 1-40 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/19/2022 has been entered.

Response to Amendment
The amendment filed April 19, 2022 has been entered. Claims 1-37 remain pending in the application. Claims 38-40 are new. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every claim objection and 112 rejection previously set forth in the Final Office Action mailed January 27, 2021. Claims 1, 10, 29-30, and 32. have been amended and have necessitated a new ground(s) of rejection in this Office Action. Therefore, Applicant’s arguments filed on 04/19/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “during the flight of the UAV” in line 13”. Examiner suggests amending to “during a flight of the UAV. Subsequently, claim 1 recites “during a flight of the UAV” in line 16. Examiner suggests amending to “during the flight of the UAV”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-14, 17-18, 21-22, 26, 18, 30-31, and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US20160152337, Hereinafter “Downey”) in view of Jarrell (US20170287341, Hereinafter “Jarrell”) and Gooding et al. (US20120266209, Hereinafter “Gooding”).
Regarding claim 1, Downey teaches a system which resides in an unmanned aerial vehicle (UAV) (abstract: system resides in a UAV) and which interfaces with both the communications system of the UAV and the UAV's software resources and hardware resources and which can execute firmware ([0025], [0114] – system includes hardware and software resources in communication with the system to execute the instructions; [0086] – system interfaces with communications system) which: 
a. obtains a serial number or unique identifier of hardware and software on the UAV ([0117-0120] – configuration utility receives configuration information of the UAV’s components from a payload module, which includes serial numbers; [0127] – payload modules compute a hash of their configuration information to send to the configuration utility), and xl
b. creates a hash code combination of the serial number or the unique identifier ([0127] – payload module and configuration utility compute a hash sum of the configuration information), and 
d. transmits the [[encrypted]] hash code over a wired or wireless communications system to a computer which maintains a table of certified codes of a plurality of UAVs which results in said computer verifying the UAV ([0127] – payload module and configuration utility compute a hash sum of the configuration information, then: “The flight or payload modules then provide the computed checksum <hash sum> to the configuration utility, which determines whether there are any discrepancies” <i.e., transmits it to the configuration utility computer> and [0127-0129] – if the hash sums do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., usage of the hash sums results in the computer verifying the UAV>; [0089] – UAV’s payload modules communicate with a ground based control system through a wired or wireless connection; [0117]-[0121] – information for different UAVs stored with the configuration utility), and 
e. where the computer then determines whether the UAV's hardware or software has been changed since the UAV was last certified ([0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations); 
f. wherein the system is operative during the flight of the UAV and includes a control mechanism for controlling the UAV ([0084] – UAV’s local module communicates with a ground based control system; [0108-0111] – the radio control at the configuration utility system controls the UAV via a radio control link, and, e.g., can cause the UAV to return home, roll, pitch, etc.), 
g. wherein said control mechanism is controlled using verified integrity communications for UAV operations during a flight of the UAV ([0084] – UAV’s local module communicates with a ground based control system; [0108-0111] – the radio control at the configuration utility system controls the UAV via a radio control link, and, e.g., can cause the UAV to return home, roll, pitch, etc.). 
While Downey discloses producing and transmitting the hash code to an integrity providing computer (see, e.g., Downey at ([0127-0129]), Downey appears to fail to specifically disclose wherein the system first encrypts the hash code using an encryption algorithm, and wherein said control mechanism is controlled using verified integrity communications for the UAV operations during the flight of the UAV, and wherein said hash code and the encryption algorithm are not known to the UAV owner or operator.
However, encrypting communications between two points to preserve communication integrity is well known in the art. E.g., Jarrell discloses a system wherein communications between a UAV and a control station are encrypted using an encryption algorithm (see abstract, [0111]) and verifying the integrity of the communications with the controlling center during operation (see [0111]-[0119]), and wherein the encryption algorithm not known by unintended recipients (see, e.g., [0100] and [0111]-[0119] – encryption/decryption is performed locally on the UAV and by the receiving station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey with the teachings of Jarrell, such that the system encrypts the hash code using an encryption algorithm (as it is a communication between the UAV and control station), and wherein said control mechanism is controlled using verified integrity communications for the UAV operations during the flight of the UAV, and wherein the encryption algorithm is not known by unintended recipients, to combat against nefarious attacks by unauthorized parties (see, e.g., Jarrell at [0111] and Downey at [0084], [0127]-[0129]).  
While the combination of Downey and Jarrell teaches wherein the UAV securely communicates with system storing a hash code to ensure UAV integrity (see, e.g., Downey at [0127-129] and Jarrell at [0111]), the combination of Downey and Jarrell appears to fail to specifically disclose wherein said hash code and the encryption algorithm are not known to the UAV owner or operator. 
However, Gooding teaches a system for providing cybersecurity services certifying a system’s integrity using a remotely stored hash code (see, e.g., [0046], [0120-123]), wherein said hash code and encryption algorithm is not known to the system owner or operator ([0121-122] and [0128] – hash information is instead stored at an Integrity Measurement Authority “IMA”, in lieu of at individual client systems or operator systems. Information is collected at the Integrity Measurement Collectors “IMCs”; [0260-261] – communications between senders and recipients are protected via encryption algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to similarly implement the combination of Downey and Jarrell with the teachings of Gooding, wherein said hash code and the encryption algorithm are not known to the UAV owner or operator, to reduce the processing burden on system resources of individual owners or operators (see, e.g., Gooding at [0121]), and to prevent unintended recipients from reading communications (see, e.g., Gooding at [0260-261] with Jarrell at [0111]).

Regarding claim 8, the combination of Downey, Jarrell, and Gooding teach the system of claim 1, further comprising a public key system or private key system configured to further encrypt the hash code created in step b. ([0121-122] and [0128] – hash information is instead stored at an Integrity Measurement Authority “IMA”, in lieu of at individual client systems or operator systems. Integrity information <i.e., the hashes> is collected at the Integrity Measurement Collectors “IMCs” and communicated to the IMA; [0260-261] – communications between senders and recipients are protected via public/private encryption algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Gooding, further comprising a public key system or private key system configured to further encrypt the hash code created in step b., as private/public key systems are standard techniques used to provide trusted communication between two systems to protect against malicious users (see, e.g., Lee at [0051], [0033-34]).

Regarding claim 10, Downey teaches a method for securing an unmanned aerial vehicle (UAV) operation including during a flight of the UAV where said UAV includes a plurality of hardware components and software (abstract, [0127-0129] – system ensures the hardware and software running in the UAV are secure and unchanged; see also [0025], [00114] – using various hardware and software resources), comprising: 3Application Serial No. 16/093,89719-907726PCTUS Response to June 22, 2020 Non-Final Office Action Response Dated: December 22, 2020 
generating an authentication hash code corresponding to at least one UAV, and storing said authentication hash code ([0127] – payload module and configuration utility compute a hash sum of the configuration information. The hash sum is subsequently compared to determine integrity <i.e., the hash sum is stored>); 
providing at least one computing component electronically coupled with one or more of said plurality of hardware components or said software of said at least one UAV  ([0025], [0114] – system includes hardware and software resources in communication with the system to execute the instructions; [0086] – system interfaces with communications system); 
obtaining a unique identifier of at least one: 
(i) hardware component of said plurality of hardware components, or (ii) said software [0117-0120] – configuration utility receives configuration information of the UAV’s components from a payload module, which includes serial numbers; [0127] – payload modules compute a hash of their configuration information to send to the configuration utility; 
creating from said unique identifier a verification hash code for said at least one hardware component or software ([0127] – payload module and configuration utility compute a hash sum of the configuration information); 
transmitting said [[encrypted]] verification hash code over a communications network to a remotely situated computing component, decrypting said encrypted verification hash code ([0127] – payload module and configuration utility compute a hash sum of the configuration information, then: “The flight or payload modules then provide the computed checksum <hash sum> to the configuration utility, which determines whether there are any discrepancies” <i.e., transmits it to the configuration utility computer> and [0127-0129] – if the hash sums do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., usage of the hash sums results in the computer verifying the UAV>; [0089] – UAV’s payload modules communicate with a ground based control system through a wired or wireless connection; [0117]-[0121] – information for different UAVs stored with the configuration utility); 
comparing said verification hash code with said stored authentication hash code ([0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations); 
authenticating the UAV when said verification hash code matches said stored authentication hash code ([0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations).
While Downey discloses producing and transmitting the hash code to a controlling computer (see, e.g., Downey at ([0127-0129]), Downey appears to fail to specifically disclose encrypting said verification hash code using an encryption algorithm, wherein said securing of the UAV operation includes securing control directives communicated to the UAV during the UAV operation over the communications network from the remotely situated computing component, wherein said system carries out said authenticating of the UAV during the flight of the UAV, and wherein said hash code and the encryption algorithm are not known to the UAV owner or operator.
However, encrypting communications between two points to preserve communication integrity is well known in the art. E.g., Jarrell discloses a system wherein communications between a UAV and a control station are encrypted using an encryption algorithm (see abstract, [0111]), wherein the encryption algorithm not known by unintended recipients (see, e.g., [0100] and [0111]-[0119] – encryption/decryption is performed locally on the UAV and by the receiving station); wherein said securing of the UAV operation includes securing control directives communicated to the UAV during the UAV operation over the communications network from the remotely situated computing component (see [0111]-[0119]), and wherein said system carries out said authenticating of the UAV during the flight of the UAV ([0111]-[0113] – communications to/from the control station are received and verified <i.e., they are verified integrity communications>; [0049] – the received secure communications may be used to map flight paths or otherwise control the UAVs <i.e., before performing UAV operations>; [0023] – UAV operations can be, e.g., delivering payloads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey with the teachings of Jarrell, comprising encrypting said verification hash code using an encryption algorithm (as it is a communication between the UAV and control station), wherein said securing of the UAV operation includes securing control directives communicated to the UAV during the UAV operation over the communications network from the remotely situated computing component, wherein said system carries out said authenticating of the UAV during the flight of the UAV, and wherein the encryption algorithm is not known by unintended recipients, to combat against nefarious attacks by unauthorized parties (see, e.g., Jarrell at [0111] and Downey at [0084], [0127]-[0129]).  
While the combination of Downey and Jarrell teaches wherein the UAV securely communicates with system storing a hash code to ensure UAV integrity (see, e.g., Downey at [0127-129] and Jarrell at [0111]), the combination of Downey and Jarrell appear to fail to specifically disclose wherein said hash code and the encryption algorithm are not known to the UAV owner or operator. 
However, Gooding teaches a system for providing cybersecurity services measuring a system’s integrity using a remotely stored hash code (see, e.g., [0046], [0120-123]), wherein said hash code and encryption algorithm is not known to the system owner or operator ([0121-122] and [0128] – hash information is instead stored at an Integrity Measurement Authority “IMA”, in lieu of at individual client systems or operator systems. Information is collected at the Integrity Measurement Collectors “IMCs”; [0260-261] – communications between senders and recipients are protected via encryption algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to similarly implement the combination of Downey and Jarrell with the teachings of Gooding, wherein said hash code and the encryption algorithm are not known to the UAV owner or operator, to reduce the processing burden on system resources of individual owners or operators (see, e.g., Gooding at [0121]), and to prevent unintended recipients from reading communications (see, e.g., Gooding at [0260-261] with Jarrell at [0111]).

Regarding claim 11, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, wherein said stored authentication hash code is stored in a database (Downey at [0135], [0152] – the configuration utilities for UAVs may be stored in a database of the UAV configurations; [0127] – the configuration utilities may comprise hash sums).  

Regarding claim 12, the combination of Downey, Jarrell, and Gooding teach the method of claim 11, further comprising providing a database having a stored plurality of authentication hash codes, wherein each of said stored plurality of authentication hash codes corresponds with a specific UAV (Downey at [0135], [0152] – the configuration utilities for UAVs may be stored in a database of the UAV configurations; [0127] – the configuration utilities may comprise hash sums used to ensure integrity of the UAV).  

Regarding claim 13, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, further comprising determining whether one of said hardware components or said software of said UAV has been changed (Downey at [0127]-[0129] – the configuration utility compares the detected configuration against the stored configuration, when they do match <i.e., when something has been changed> the system determines a discrepancy exists).  

Regarding claim 14, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, further comprising certifying said UAV by generating said authentication hash code corresponding to said UAV, and storing said authentication hash code (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information. The hash sum is subsequently compared to determine integrity <i.e., the hash sum is stored>. If the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations).  

Regarding claim 17, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, wherein said unique identifier comprises a serial number (Downey at [0117-0119] – configuration utility receives serial numbers of the UAV’s components from a payload module; [0127] – payload module and configuration utility compute a hash sum of configuration information).  

Regarding claim 18, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, wherein obtaining a unique identifier is done for at least one hardware component of said plurality of hardware components, and for said software (Downey at [0117-0119] – configuration utility receives serial numbers of the UAV’s configuration from a payload module; [0114] – system compares using the hardware, software, and the firmware of the UAV <i.e., information on all is collected>); and wherein said verification hash code is created from a combination of said at least one hardware unique identifier obtained for said hardware, and said unique identifier obtained for said software (Downey at [0114] – system compares against the hardware, software, and the firmware of the UAV <i.e., information on all is collected as configuration information>; then [0127] – “The configuration utility optionally computes a checksum e.g., a hash sum, of the configuration information, and directs each receiving flight or payload module to compute a same checksum upon receipt of the configuration information. The flight or payload modules then provide the computed checksum to the configuration utility, which determines whether there are any discrepancies. Upon a positive determination, the configuration utility provides the configuration to the flight or payload modules, until the checksum values agree.”).  

Regarding claim 21, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, wherein transmitting said encrypted verification hash code is done over a wireless communications network (Downey at [0089] – configuration utility may connect wirelessly or through a wired connection to control the UAV; similarly, Jarrell at [0024]&[0111] – encrypted control communication may occur with control station wirelessly). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey with the teachings of Jarrell, wherein transmitting said encrypted verification hash code is done over a wireless communications network, so that the system may securely verify that the communications are secure from malicious actors (see, e.g., Jarrell at [0111]).

Regarding claim 22, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, wherein transmitting said encrypted verification hash code is done over a wired communications network (Downey at [0089] – configuration utility may connect wirelessly or through a wired connection to control the UAV; similarly, Jarrell at [0024]&[0111-0112] – encrypted control communication may occur with control station connected through a wire).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey with the teachings of Jarrell, wherein transmitting said encrypted verification hash code is done over a wired communications network, so that the system may securely verify that the communications are secure from malicious actors (see, e.g., Jarrell at [0111-0112]).

Regarding claim 26, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, wherein said remotely situated computing component comprises a central command and control system (Downey at [0084] – UAV’s payload modules communicate with a ground based control system; [0108-0111] – the radio control at the configuration utility system controls the UAV via a radio control link, and, e.g., can cause the UAV to return home, roll, pitch, etc.).  

Regarding claim 28, the combination of Downey, Jarrell, and Gooding teach the method of claim 10, wherein encrypting said verification hash code comprises includes implementing a public key system or private key system ([0121-122] and [0128] – hash information is instead stored at an Integrity Measurement Authority “IMA”, in lieu of at individual client systems or operator systems. Integrity information <i.e., the hashes> is collected at the Integrity Measurement Collectors “IMCs” and communicated to the IMA; [0260-261] – communications between senders and recipients are protected via public/private encryption algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Gooding, further comprising a public key system or private key system configured to further encrypt the hash code created in step b., as private/public key systems are standard techniques used to provide trusted communication between two systems to protect against malicious users (see, e.g., Lee at [0051], [0033-34]).

Regarding claim 30, Downey teaches an unmanned aerial vehicle (UAV) (abstract – UAV system) comprising: 
a plurality of hardware components ([0114] – system comprises hardware components), including at least one processing component ([0004] – system comprises processors), at least one storage component ([0038], [0170] – system includes memory), at least one rotor and an associated drive component connected to the rotor to drive the rotor ([0135-0137], [0163] – UAV includes rotors and system to run the motors); software being stored on said storage component ([0170] – memory executes software); a power supply ([0043-0046] – system includes batteries or other power supply); a control mechanism for controlling the speed and direction of the vehicle ([0107] – control mechanism controls the throttle and flight controls on the UAV); communications hardware for receiving and transmitting communications ([0053] – system is in communications with a home control destination); a system interfacing with said communications hardware of the UAV, said software, and at least one of said plurality of hardware components ([0025], [0114] – system includes hardware and software resources in communication with the system to execute the instructions; [0086] – system interfaces with communications system); 
wherein said UAV is configured to execute software that 7Application Serial No. 16/093,89719-907726PCTUSgenerates an authentication hash code corresponding to said UAV ([0127] – payload module and configuration utility compute a hash sum of the configuration information. The hash sum is subsequently compared to determine integrity <i.e., the hash sum is stored>); 
obtains a unique identifier of at least one: (i) hardware component of said plurality of hardware components, or (ii) said software  ([0117-0120] – configuration utility receives configuration information of the UAV’s components from a payload module, which includes serial numbers; [0127] – payload modules compute a hash of their configuration information to send to the configuration utility); 
creates from said unique identifier a verification hash code for said at least one hardware component or software ([0127] – payload module and configuration utility compute a hash sum of the configuration information); and 
transmits said [[encrypted]] verification hash code via said communications hardware over a communications network to a remotely situated computing component ([0127] – payload module and configuration utility compute a hash sum of the configuration information, then: “The flight or payload modules then provide the computed checksum <hash sum> to the configuration utility, which determines whether there are any discrepancies” <i.e., transmits it to the configuration utility computer> and [0127-0129] – if the hash sums do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., usage of the hash sums results in the computer verifying the UAV>; [0089] – UAV’s payload modules communicate with a ground based control system through a wired or wireless connection; [0117]-[0121] – information for different UAVs stored with the configuration utility); 
wherein the control mechanism for controlling the speed and direction of the vehicle controls the speed and direction of the UAV while the UAV is in flight ([0084] – UAV’s local module communicates with a ground based control system; [0108-0111] – the radio control at the configuration utility system controls the UAV via a radio control link, and, e.g., can cause the UAV to return home, roll, pitch, etc.; [0107] – throttle on the UAV is also controlled by the interface), and 
wherein the communications hardware for receiving and transmitting communications receives communications for controlling the speed and direction of the vehicle ([0084] – UAV’s local module communicates with a ground based control system; [0108-0111] – the radio control at the configuration utility system controls the UAV via a radio control link, and, e.g., can cause the UAV to return home, roll, pitch, etc.; [0107] – throttle on the UAV is also controlled by the interface; [0053] – communications performed by radio system).
While Downey discloses producing and transmitting the hash code to a control computer (see, e.g., Downey at ([0127-0129]), Downey appears to fail to specifically disclose wherein the system encrypts said verification hash code using an encryption algorithm; wherein the UAV speed and direction are controlled by authenticated communications to prevent takeover of the UAV operations, wherein said system carries out a hardware and software integrity check during the flight of the UAV using the verification hash code, and wherein said verification hash code and the encryption algorithm are not known to the UAV owner or operator.
However, encrypting communications between two points to preserve communication integrity is well known in the art. E.g., Jarrell discloses a system wherein communications between a UAV and a control station are encrypted using an encryption algorithm (see abstract, [0111]) and authenticating the integrity of the communications with the controlling center (see [0111]-[0119]), and wherein the encryption algorithm not known by unintended recipients (see, e.g., [0100] and [0111]-[0119] – encryption/decryption is performed locally on the UAV and by the receiving station), and wherein said system carries out a hardware and software integrity check during the flight of the UAV using the verification hash code ([0111]-[0113] – communications to/from the control station are received and verified <i.e., they are verified integrity communications>; [0049] – the received secure communications may be used to map flight paths or otherwise control the UAVs <i.e., before performing UAV operations>; [0023] – UAV operations can be, e.g., delivering payloads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey with the teachings of Jarrell, wherein the system encrypts said verification hash code using an encryption algorithm; wherein the UAV speed and direction are controlled by authenticated communications to prevent takeover of the UAV operations, wherein said system carries out a hardware and software integrity check during the flight of the UAV using the verification hash code, and wherein the encryption algorithm is not known by unintended recipients, to combat against nefarious attacks by unauthorized parties (see, e.g., Jarrell at [0111] and Downey at [0084], [0127]-[0129]).
While the combination of Downey and Jarrell teaches wherein the UAV securely communicates with system storing a hash code to ensure UAV integrity (see, e.g., Downey at [0127-129] and Jarrell at [0111]), the combination of Downey and Jarrell appear to fail to specifically disclose wherein said hash code and the encryption algorithm are not known to the UAV owner or operator. 
However, Gooding teaches a system for providing cybersecurity services measuring a system’s integrity using a remotely stored hash code (see, e.g., [0046], [0120-123]), wherein said hash code and encryption algorithm is not known to the system owner or operator ([0121-122] and [0128] – hash information is instead stored at an Integrity Measurement Authority “IMA”, in lieu of at individual client systems or operator systems. Information is collected at the Integrity Measurement Collectors “IMCs”; [0260-261] – communications between senders and recipients are protected via encryption algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to similarly implement the combination of Downey and Jarrell with the teachings of Gooding, wherein said hash code and the encryption algorithm are not known to the UAV owner or operator, to reduce the processing burden on system resources of individual owners or operators (see, e.g., Gooding at [0121]), and to prevent unintended recipients from reading communications (see, e.g., Gooding at [0260-261] with Jarrell at [0111]).

Regarding claim 31, the combination of Jarrell and Downey disclose the unmanned aerial vehicle of claim 30, wherein said UAV is configured to communicate via said communication hardware with a remote computing component which has access to said authentication hash code (Downey at [0118]-[0121] – control system is in communication with UAV which retrieves configuration utility information from the UAV; [0127]-[0129] – system has access to the hash) and which is configured to decrypt said encrypted verification hash code (Jarrell at [0111] teaching encrypting/unencrypting the communications between the control system and UAV), to compare said verification hash code with said stored authentication hash code (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations), and to verify the authenticity of the UAV when said verification hash code matches a stored authentication hash code of the UAV (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey with the teachings of Jarrell, wherein the base station is configured to decrypt said encrypted verification hash code, to read the hash code and combat against nefarious attacks by unauthorized parties (see, e.g., Jarrell at [0111] and Downey at [0084], [0127]-[0129]).

Regarding claim 36, the combination of Downey, Jarrell, and Gooding disclose the system of claim 1, wherein the control mechanism for controlling the UAV receives a verified instruction via verified integrity communications in order for the UAV to undertake at least one or more of the following: undertake a particular flight plan or path, or carry out an operation that includes deployment of a payload (Jarrell at [0111]-[0113] – communications to/from the control station are received and verified <i.e., they are verified integrity communications>; [0049] – the received secure communications may be used to map flight paths or otherwise control the UAVs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey with the teachings of Jarrell, wherein the control mechanism for controlling the UAV receives a verified instruction via verified integrity communications in order for the UAV to undertake at least one or more of the following: undertake a particular flight plan or path, or carry out an operation that includes deployment of a payload, to combat against nefarious attacks by unauthorized parties (see, e.g., Jarrell at [0111] and Downey at [0084], [0127]-[0129]).

Regarding claim 37, the combination of Downey, Jarrell, and Gooding disclose the system of claim 1, wherein the UAV control mechanism makes a request for verification in order to undertake at least one or more of the following: enter a controlled airspace, undertake a particular flight plan or path, or carry out an operation that includes deployment of a payload (Jarrell at [0111]-[0113] – communications to/from the control station are received and verified; [0049] – the received secure communications may be used to map flight paths or otherwise control the UAVs; [0055] – the communications can also be directed to airspace usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey with the teachings of Jarrell, wherein the UAV control mechanism makes a request for verification in order to undertake at least one or more of the following: enter a controlled airspace, undertake a particular flight plan or path, or carry out an operation that includes deployment of a payload, to combat against nefarious attacks by unauthorized parties (see, e.g., Jarrell at [0111] and Downey at [0084], [0127]-[0129]).

Regarding claim 38, the combination of Downey, Jarrell, and Gooding teach the system of claim 1, wherein the certification is carried out by a certification authority (Gooding at [0215-0225] – Integrity Measurement Authority also manages devices certificates and certifies the integrity of the device), and wherein said hash code and the encryption algorithm is known to the certification authority (Gooding at [0121-122] and [0128] – hash code is stored at an Integrity Measurement Authority “IMA” which communicates with the device; [0260-261] – communications are protected via encryption algorithms between the sender and received <i.e., the receiver/IMA has the encryption algorithm>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Gooding, wherein the certification is carried out by a certification authority, and wherein said hash code and the encryption algorithm is known to the certification authority to reduce the processing burden on system resources of individual owners or operators (see, e.g., Gooding at [0121]).

Regarding claim 39, the combination of Downey, Jarrell, and Gooding teach the system of claim 38, wherein said verification is carried out prior to a UAV operation (Jarrell at [0111]-[0113] – communications to/from the control station are received and verified <i.e., they are verified integrity communications>; [0049] – the received secure communications may be used to map flight paths or otherwise control the UAVs <i.e., before performing operations>). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Jarrell, wherein said verification is carried out prior to a UAV operation, to combat against nefarious attacks by unauthorized parties (see, e.g., Jarrell at [0111] and Downey at [0084], [0127]-[0129]).

Regarding claim 40, the combination of Downey, Jarrell, and Gooding teach the system of claim 38, wherein said verification is carried out prior to the UAV carrying out one or more of the following: entering a location, operating onboard equipment or delivering a payload (Jarrell at [0111]-[0113] – communications to/from the control station are received and verified <i.e., they are verified integrity communications>; [0049] – the received secure communications may be used to map flight paths or otherwise control the UAVs <i.e., before performing UAV operations>; [0023] – UAV operations can be, e.g., delivering payloads). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Jarrell, wherein said verification is carried out prior to the UAV carrying out one or more of the following: entering a location, operating onboard equipment or delivering a payload, to combat against nefarious attacks by unauthorized parties (see, e.g., Jarrell at [0111] and Downey at [0084], [0127]-[0129]).

Claims 2, 4-6, 23, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Jarrell and Gooding, further in view of Lee et al. (US20110138188, Hereinafter “Lee”).
Regarding claim 2, the combination of Downey, Jarrell, and Gooding teach the system of claim 1. The combination of Downey, Jarrell, and Gooding appear to fail to disclose wherein a trusted platform module (TPM) standards compliant chip/system is provided in the UAV for verification of the integrity of the UAV hardware. 
However, Lee discloses a system for creating a hash of a vehicle to verify it’s integrity (see [0020], abstract), wherein a trusted platform module (TPM) standards compliant chip/system is provided in the [vehicle] for verification of the integrity of the [vehicle] hardware (Lee at [0020] – “First, a trusted platform module (hereinafter, referred to a “TPM”) is a hardware module verifying that the currently used platform is in a safe state. The TPM embeds a crypto module (not shown) and stores results obtained by measuring the integrity of the platform in a specific register, for example, a platform configuration register (hereinafter, referred to as “PCR”). Further, the TPM verifies the attestation and the integrity of the platform” & Fig. 1 at TPM 100).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Lee, wherein a trusted platform module (TPM) standards compliant chip/system is provided in the UAV for verification of the integrity of the UAV hardware, so that the system may securely verify that the platform is operating in a safe state and detect malicious changes to the system (see, e.g., Lee at [0007], and [0020]-[0021]).

Regarding claim 4, the combination of Downey, Jarrell, and Lee teach the system of claim 2, wherein the TPM chip verification is also used to encrypt communications between the UAV and a central command and control system that communicates with the UAV during the flight of the UAV (Lee at [0034], e.g., “The communication between the integrated security apparatus 10 disposed inside the vehicle and the system 20 for verifying a software platform of a vehicle according to an exemplary embodiment of the present invention uses a crypto module (not shown) of the TPM and an attestation procedure, etc., to form the attestation and the safe communication channel for each of them.”; [0051-52], e.g., “The integrated security apparatus 10 creates the trusted channel to the system 20 for verifying software platform of a vehicle by using the attestation procedure of the TPM and exchanges public keys generated through the first TPM 100 and the second TPM 300 on the trusted channel (S205). The integrated security apparatus 10 encrypts the first final confirmation values and transmits it to the system 20 for verifying software platform of a vehicle (S206).” <i.e., TPM is used for performing the encryption functions>; with Jarrell at [0111]&[0120] clarifying encrypted communications can control the UAV during flight).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Lee to use a TPM for the performed communication encryption, wherein the TPM chip verification is also used to encrypt communications between the UAV and a central command and control system that communicates with the UAV during the UAV flight, so that the system may securely verify that the communications are secure from malicious actors (see, e.g., Lee at [0007], and [0020]-[0021]; with Downey at [0111]).

Regarding claim 5, the combination of Downey, Jarrell, and Lee teach the system of claim 4, wherein said central command and control system is automated (Downey at [0107]-[0108] – central command and control system includes an autonomous flying option).  

Regarding claim 6, the combination of Downey, Jarrell, and Lee teach the system of claim 4, wherein said central command and control system is operated by a human (Downey at [0107]-[0108] – central command and control system includes a manual flying option for a user of the interface).  

Regarding claim 23, the combination of Downey, Jarrell, and Gooding teach the method of claim 10. The combination of Downey, Jarrell, and Gooding appear to fail to specifically teach wherein said wherein a trusted platform module (TPM) standards compliant chip/system is provided in the UAV for: generating the authentication hash code, obtaining a unique identifier of at least one: (i) hardware component of said plurality of hardware components, or (ii) said software; and creating from said unique identifier a verification hash code for said at least one hardware component or software. 
However, Lee discloses a system for creating a hash of a vehicle to verify it’s integrity (see [0020], abstract), wherein said wherein a trusted platform module (TPM) standards compliant chip/system is provided in the [vehicle] (Lee at [0020] – “First, a trusted platform module (hereinafter, referred to a “TPM”) is a hardware module verifying that the currently used platform is in a safe state. The TPM embeds a crypto module (not shown) and stores results obtained by measuring the integrity of the platform in a specific register, for example, a platform configuration register (hereinafter, referred to as “PCR”). Further, the TPM verifies the attestation and the integrity of the platform” & Fig. 1 at TPM 100) for: 
generating the authentication hash code, obtaining a unique identifier of at least one: (i) hardware component of said plurality of hardware components, or (ii) said software ([0028] – “Each ECU 30 includes integrity measurement agent (hereinafter, referred to as “IMA”) 35 of software. The IMA 35 measures the hash values of software of the corresponding ECU 30.” <i.e., unique identifiers of software>; [0047], e.g., “Referring to FIG. 2, the integrated security apparatus 10 collects the hash values of software of each ECU 30 (S201). The hash values of software of the ECU 30 are values measured the IMA 35 included in each ECU 30.”); and 
creating from said unique identifier a verification hash code for said at least one hardware component or software ([0020], e.g., “a trusted platform module (hereinafter, referred to a “TPM”) is a hardware module verifying that the currently used platform is in a safe state. The TPM embeds a crypto module (not shown) and stores results obtained by measuring the integrity of the platform in a specific register, for example, a platform configuration register (hereinafter, referred to as “PCR”). Further, the TPM verifies the attestation and the integrity of the platform by using the crypto module as well as a random number generator, etc. At this time, hash values are attached to the existing PCR values according to an extension command. for example, new PCR values are generated by using a hash function such as SHA-1 such that one PCR stores the newly generated PCR values. That is, one PCR may store many measurement values.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Lee, wherein said wherein a trusted platform module (TPM) standards compliant chip/system is provided in the UAV for: generating the authentication hash code, obtaining a unique identifier of at least one: (i) hardware component of said plurality of hardware components, or (ii) said software; and creating from said unique identifier a verification hash code for said at least one hardware component or software, so that the system may securely verify that the platform is operating in a safe state and detect malicious changes to the system using encryption systems known in the art (see, e.g., Lee at [0007], and [0020]-[0021]).

Regarding claim 25, the combination of Downey, Jarrell, and Lee teach the method of claim 23, wherein the TPM standards compliant chip/system encrypts communications between the UAV and the remotely situated computing component (Lee at Fig. 1 & [0034], e.g., “The communication between the integrated security apparatus 10 disposed inside the vehicle and the system 20 for verifying a software platform of a vehicle according to an exemplary embodiment of the present invention uses a crypto module (not shown) of the TPM and an attestation procedure, etc., to form the attestation and the safe communication channel for each of them.”; [0051-52], e.g., “The integrated security apparatus 10 creates the trusted channel to the system 20 for verifying software platform of a vehicle by using the attestation procedure of the TPM and exchanges public keys generated through the first TPM 100 and the second TPM 300 on the trusted channel (S205). The integrated security apparatus 10 encrypts the first final confirmation values and transmits it to the system 20 for verifying software platform of a vehicle (S206).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Lee, wherein the TPM standards compliant chip/system encrypts communications between the UAV and the remotely situated computing component, so that the system may securely verify that the communications are secure from malicious actors (see, e.g., Lee at [0007] and [0020]-[0021]; with Jarrell at [0111]).

Regarding claim 33, the combination of Downey, Jarrell, and Gooding disclose the unmanned aerial vehicle of claim 31. The combination of Downey, Jarrell, and Gooding appear to fail to specifically disclose wherein said UAV is configured to execute the software comprising instructions provided as part of a trusted platform module (TPM) standards compliant chip/system. 
However, Lee discloses a system for creating a hash of a vehicle to verify it’s integrity (see [0020], abstract), wherein said UAV is configured to execute the software comprising instructions provided as part of a trusted platform module (TPM) standards compliant chip/system (Lee at [0020] – “First, a trusted platform module (hereinafter, referred to a “TPM”) is a hardware module verifying that the currently used platform is in a safe state. The TPM embeds a crypto module (not shown) and stores results obtained by measuring the integrity of the platform in a specific register, for example, a platform configuration register (hereinafter, referred to as “PCR”). Further, the TPM verifies the attestation and the integrity of the platform” & Fig. 1 at TPM 100).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Lee, wherein said UAV is configured to execute the software comprising instructions provided as part of a trusted platform module (TPM) standards compliant chip/system, so that the system may securely verify that the platform is operating in a safe state and detect malicious changes to the system (see, e.g., Lee at [0007], and [0020]-[0021]).

Claims 3, 7, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Jarrell and Gooding, further in view of Zimmer et al. (US20150379306, Hereinafter “Zimmer”).
Regarding claim 3, the combination of Downey, Jarrell, and Gooding teach the system of claim 1. The combination of Downey, Jarrell, and Gooding appear to fail to specifically teach wherein the UAV includes software or firmware comprising a firmware trusted platform module (fTPM) system.  
However, Zimmer teaches a TPM system may be implemented into an aerial drone to increase system security by performing the cryptographic functions (see [0042], [0015], [0003]), wherein the UAV ([0042] – the computer node may be an aerial drone) includes software or firmware comprising a firmware trusted platform module (fTPM) system ([0081] – “In example 2 the subject matter of Example 1 can optionally include wherein the object includes a Unified Extensible Firmware Interface (UEFI) variable, the firmware includes platform initialization (PI) firmware, the cryptoprocessor is a trusted product module (TPM) implemented in at least one of firmware <i.e., an FTPM> and hardware, and the TPM is out-of-band with the processor.”; see also [0019] – the TPM may be firmware-based). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Gooding with the teachings of Zimmer wherein the UAV includes software or firmware 20comprising a fTPM system, to increase security and prevent unauthorized access to the system (see, e.g., Zimmer at [0003], [0019]).

Regarding claim 7, the combination of Downey, Jarrell, and Zimmer teach the system of claim 3, wherein a fTPM (firmware TPM) function resides in an existing computer on the UAV to perform steps a. through d. (Zimmer at [0081] – “In example 2 the subject matter of Example 1 can optionally include wherein the object includes a Unified Extensible Firmware Interface (UEFI) variable, the firmware includes platform initialization (PI) firmware, the cryptoprocessor is a trusted product module (TPM) implemented in at least one of firmware <i.e., an FTPM> and hardware, and the TPM is out-of-band with the processor.”; see also [0019] – the TPM may be firmware-based). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement TPM of the combination of Downey, Jarrell, and Gooding with the teachings of Zimmer as an fTPM, wherein the fTPM (firmware TPM) function resides in an existing computer on the UAV to perform steps a. through d., to increase security and prevent unauthorized access to the system (see, e.g., Zimmer at [0003], [0019]).  

Regarding claim 24, the combination of Downey, Jarrell, and Lee teach the method of claim 23. The combination of Downey, Jarrell, and Lee appear to fail to specifically teach wherein the UAV includes software or firmware 20comprising a fTPM system.
However, Zimmer teaches an fTPM system may instead be implemented into an aerial drone to increase system security (see [0042], [0015], [0003]), wherein the UAV ([0042] – the computer node may be an aerial drone) includes software or firmware comprising a firmware trusted platform module (fTPM) system ([0081] – “In example 2 the subject matter of Example 1 can optionally include wherein the object includes a Unified Extensible Firmware Interface (UEFI) variable, the firmware includes platform initialization (PI) firmware, the cryptoprocessor is a trusted product module (TPM) implemented in at least one of firmware <i.e., an FTPM> and hardware, and the TPM is out-of-band with the processor.”; see also [0019] – the TPM may be firmware-based). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Downey, Jarrell, and Lee with the teachings of Zimmer wherein the UAV includes software or firmware 20comprising a fTPM system, to increase security and prevent unauthorized access to the system (see, e.g., Zimmer at [0003], [0019]).

Claims 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Jarrell and Gooding further in view of Boneh et al. (US20030081785, Hereinafter “Boneh”).
Regarding claim 9, the combination of Downey, Jarrell, and Gooding teach the system of claim 8. The combination of Downey, Jarrell, and Gooding appear to fail to specifically teach wherein the public key system or private key system includes a time element and/or a or location element either of which may be used to further encrypt the hash code.  
However, Boneh teaches a process for secure communication between a sender and a receiver (see abstract), wherein the public key system or private key system includes a time element and/or a or location element either of which may be used to further encrypt the hash code ([0293] – “the sender may encrypt using a public key derived from a piece of information containing a time element, such as a year, date or other time, to help provide key expiration or other forms of temporal key management.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Downey, Jarrell, and Gooding with the teachings of Boneh, wherein the public key system or private key system includes a time element and/or a or location element either of which may be used to further encrypt the hash code, so that the key may incorporate and expiration time and additional security into the public key system (see, e.g., Boneh at [0293]).  

Regarding claim 29, the combination of Downey, Jarrell, Gooding teach the method of claim 28. The combination of Downey, Jarrell, and Gooding appear to fail to specifically teach wherein the public key system or private key system includes a time element and/or a or location element either of which may be used to further encrypt the hash code.  
However, Boneh teaches a process for secure communication between a sender and a receiver (see abstract), wherein the public key system or private key system includes a time element and/or a or location element either of which may be used to further encrypt the hash code ([0293] – “the sender may encrypt using a public key derived from a piece of information containing a time element, such as a year, date or other time, to help provide key expiration or other forms of temporal key management.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Downey, Jarrell, and Gooding with the teachings of Boneh, wherein the public key system or private key system includes a time element and/or a or location element either of which may be used to further encrypt the hash code, so that the key may incorporate and expiration time and additional security into the public key system (see, e.g., Boneh at [0293]).  

Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Jarrell and Gooding, further in view of Schmidt et al. (US20150237502, Hereinafter “Schmidt”).
Regarding claim 15, the combination of Downey, Jarrell, and Gooding teach the method of claim 14, wherein said remotely situated computing component maintains a [[table of the certified codes]] of a plurality of UAVs (Downey at [0135], [0152] – the configuration utilities for UAVs may be stored in a database of the UAV configurations; [0127] – the configuration utilities may comprise hash sums), wherein said remotely situated computing component is configured with software containing instructions to generate said verification hash code, compare said generated verification hash code with the [[certified codes in said table]] (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, then: “The flight or payload modules then provide the computed checksum <hash sum> to the configuration utility, which determines whether there are any discrepancies.” and [0127-0129] – if the hash sums do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., usage of the hash sums results in the computer verifying the UAV>; [0084] – UAV’s payload modules communicate with a ground based control system; [0117]-[0121] – information for various UAVs are stored with the configuration utility), and authenticating said UAV when said authentication hash code matches said verification hash code (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations).  
The combination of Downey, Jarrell, and Gooding appear to fail to specifically teach wherein said remotely situated computing component maintains a table of the certified codes of a plurality of UAVs.
However, Schmidt discloses a process for validating the integrity of a remotely operating device using authentication hashes via an encrypted channel (see [0004], [0008], [00174]), wherein said remotely situated computing component maintains a table of the certified codes of a plurality of |devices| ([0174] – “In another variation, based on the verification data such as the PCR values, the PVE may use a special part of database V_DB, which caches trusted configurations by the PCR values. The PVE may look up a table of verification data, such as a hash table in the case of PCR values, for valid configurations. If a match is found, validation may be immediately successful. Storing pre-calculated PCR values for valid configurations in V_DB can be useful for classes of devices running in the same configuration, where the hash values will be the same. Instead of comparing all components against RIMs, a single composite hash value can be compared, lowering computational overhead and speeding up the process of validation.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV verification combination of Downey and Jarrell with the teachings of Schmidt, wherein said remotely situated computing component maintains a table of the certified codes of a plurality of UAVs, to reduce computational overhead and quickly be able to attest to a stored value (see, e.g., Schmidt at [00174]). 

Regarding claim 16, the combination of Downey, Jarrell, and Gooding teach the method of claim 14, wherein said remotely situated computing component maintains [[a table of the certified codes]] of a plurality of UAVs (Downey at [0135], [0152] – the configuration utilities for UAVs may be stored in a database of the UAV configurations; [0127] – the configuration utilities may comprise hash sums), wherein said remotely situated computing component is configured with software containing instructions to generate said verification hash code, compare said generated verification hash code with [[the certified codes in said table]] (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, then: “The flight or payload modules then provide the computed checksum <hash sum> to the configuration utility, which determines whether there are any discrepancies.” and [0127-0129] – if the hash sums do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., usage of the hash sums results in the computer verifying the UAV>; [0084] – UAV’s payload modules communicate with a ground based control system; [0117]-[0121] – information for various UAVs are stored with the configuration utility), and determining whether one of said hardware components or said software has been changed since the UAV was last certified (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations).  
The combination of Downey, Jarrell, and Gooding appear to fail to specifically teach wherein said remotely situated computing component maintains a table of the certified codes of a plurality of UAVs.
However, Schmidt discloses a process for validating the integrity of a remotely operating device using authentication hashes via an encrypted channel (see [0004], [0008], [00174]), wherein said remotely situated computing component maintains a table of the certified codes of a plurality of |devices| ([0174] – “In another variation, based on the verification data such as the PCR values, the PVE may use a special part of database V_DB, which caches trusted configurations by the PCR values. The PVE may look up a table of verification data, such as a hash table in the case of PCR values, for valid configurations. If a match is found, validation may be immediately successful. Storing pre-calculated PCR values for valid configurations in V_DB can be useful for classes of devices running in the same configuration, where the hash values will be the same. Instead of comparing all components against RIMs, a single composite hash value can be compared, lowering computational overhead and speeding up the process of validation.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV verification combination of Downey and Jarrell with the teachings of Schmidt, wherein said remotely situated computing component maintains a table of the certified codes of a plurality of UAVs, to reduce computational overhead and quickly be able to attest to a stored value (see, e.g., Schmidt at [00174]). 

Regarding claim 19, the combination of Downey, Jarrell, and Gooding teach the method of claim 18, wherein said remotely situated computing component maintains a [[table of the certified codes]] of a plurality of UAVs (Downey at [0135], [0152] – the configuration utilities for UAVs may be stored in a database of the UAV configurations; [0127] – the configuration utilities may comprise hash sums), wherein said computing component is configured with software containing instructions to generate said verification hash code, compare said generated verification hash code with the [[certified codes in said table]] (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, then: “The flight or payload modules then provide the computed checksum <hash sum> to the configuration utility, which determines whether there are any discrepancies.” and [0127-0129] – if the hash sums do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., usage of the hash sums results in the computer verifying the UAV>; [0084] – UAV’s payload modules communicate with a ground based control system; [0117]-[0121] – information for various UAVs are stored with the configuration utility), and authenticating said UAV when said authentication hash code matches said verification hash code (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored>; see also [0121] – comparing against previously stored configurations).  
The combination of Downey, Jarrell, and Gooding appear to fail to specifically teach wherein said remotely situated computing component maintains a table of the certified codes of a plurality of UAVs.
However, Schmidt discloses a process for validating the integrity of a remotely operating device using authentication hashes via an encrypted channel (see [0004], [0008], [00174]), wherein said remotely situated computing component maintains a table of the certified codes of a plurality of |devices| ([0174] – “In another variation, based on the verification data such as the PCR values, the PVE may use a special part of database V_DB, which caches trusted configurations by the PCR values. The PVE may look up a table of verification data, such as a hash table in the case of PCR values, for valid configurations. If a match is found, validation may be immediately successful. Storing pre-calculated PCR values for valid configurations in V_DB can be useful for classes of devices running in the same configuration, where the hash values will be the same. Instead of comparing all components against RIMs, a single composite hash value can be compared, lowering computational overhead and speeding up the process of validation.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV verification combination of Downey and Jarrell with the teachings of Schmidt, wherein said remotely situated computing component maintains a table of the certified codes of a plurality of UAVs, to reduce computational overhead and quickly be able to attest to a stored value (see, e.g., Schmidt at [00174]).

Regarding claim 20, the combination of Downey, Jarrell, and Schmidt teach the method of claim 19, comprising operating said UAV when said UAV has been authenticated by said verification hash code (Downey at [0127] – payload module and configuration utility compute a hash sum of the configuration information, and [0127-0129] – if the hash sums match and do not return an error, the configuration utility determines successful completion of the airworthiness test <i.e., the hardware or software is the same as previously stored> and the UAV may take off).  

Claims 27 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Jarrell and Gooding, further in view of Lee et al. (US20110138188, Herein “Lee”) and Zimmer et al. (US20150379306, Herein “Zimmer”).
Regarding claim 27, the combination of Downey, Jarrell, and Gooding teach the method of claim 10. The combination of Downey, Jarrell, and Gooding appear to fail to specifically teach wherein a fTPM (firmware TPM) function resides in said at least one computing component electronically coupled with one or more of said plurality of hardware components or said software of said UAV for generating the authentication hash code, obtaining a unique identifier of at least one: (i) hardware component of said plurality of hardware components, or (ii) said software; and creating from said unique identifier a verification hash code for said at least one hardware component or software. 
However, Lee discloses a system for creating a hash of a vehicle to verify it’s integrity (see [0020], abstract), wherein a |TPM| resides in said at least one computing component electronically coupled with one or more of said plurality of hardware components or said software of said UAV for generating the authentication hash code (Lee at Fig. 1 & [0038-39] – “the integrity verification module 400 requests the extension of the hash values of software of the ECU 30 stored in the previously protected areas to the second TPM 300 by using the set initial values and the data processing sequence that are input to the terminal by the driver. The integrity verification module 400 receives the results corresponding to the request, that is, the second final confirmation values extended by the specific PCR of the second TPM 300 to compare whether the second confirmation values are equal to the first final confirmation values” <i.e., generates second final values and stores for use in comparison (see, e.g., [0020] – TPMs store their results)>; [0053-54] – “The integrity verification module 400 requests the extension of the previously stored hash values of software of the ECU 30 to the second TPM 300 by using the initial value and the data processing sequence (S208). The previously stored hash values of software of the ECU 30 are values that are stored in the protected areas by allowing the terminal to the hash values of normally operated software from the software manufacturers of each ECU 30.”), obtaining a unique identifier of at least one: (i) hardware 30component of said plurality of hardware components, or (ii) said software (Lee at [0028] – “Each ECU 30 includes integrity measurement agent (hereinafter, referred to as “IMA”) 35 of software. The IMA 35 measures the hash values of software of the corresponding ECU 30.”; [0047], e.g., “Referring to FIG. 2, the integrated security apparatus 10 collects the hash values of software of each ECU 30 (S201). The hash values of software of the ECU 30 are values measured the IMA 35 included in each ECU 30.”); and creating from said unique identifier a verification hash code for said at least one hardware component or software (Lee at [0020], e.g., “a trusted platform module (hereinafter, referred to a “TPM”) is a hardware module verifying that the currently used platform is in a safe state. The TPM embeds a crypto module (not shown) and stores results obtained by measuring the integrity of the platform in a specific register, for example, a platform configuration register (hereinafter, referred to as “PCR”). Further, the TPM verifies the attestation and the integrity of the platform by using the crypto module as well as a random number generator, etc. At this time, hash values are attached to the existing PCR values according to an extension command. for example, new PCR values are generated by using a hash function such as SHA-1 such that one PCR stores the newly generated PCR values. That is, one PCR may store many measurement values.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Downey, Jarrell, and Gooding with the teachings of Lee, wherein a TPM function resides in said at least one computing component electronically coupled with one or more of said plurality of hardware components or said software of said UAV for generating the authentication hash code, obtaining a unique identifier of at least one: (i) hardware component of said plurality of hardware components, or (ii) said software; and creating from said unique identifier a verification hash code for said at least one hardware component or software.
The combination of Downey, Jarrell, and Lee appear to fail to specifically teach wherein the authentication/validation components are performed via an fTPM system (in place of a TPM). 
However, Zimmer teaches an fTPM system may instead be implemented into an aerial drone to increase system security (see [0042], [0015], [0003]), wherein a fTPM (firmware TPM) resides in said at least one computing component electronically coupled with one or more of said plurality of hardware components or said software of said UAV (Zimmer at [0081] – “In example 2 the subject matter of Example 1 can optionally include wherein the object includes a Unified Extensible Firmware Interface (UEFI) variable, the firmware includes platform initialization (PI) firmware, the cryptoprocessor is a trusted product module (TPM) implemented in at least one of firmware <i.e., an FTPM> and hardware, and the TPM is out-of-band with the processor.”; see also [0019] – the TPM may be firmware-based). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement TPM of the combination of Downey, Jarrell, and Lee with the teachings of Zimmer as an fTPM in lieu of a standard TPM, to increase security and prevent unauthorized access to the system without requiring a physical TPM (see, e.g., Zimmer at [0003], [0019]).

Regarding claim 34, the combination of Downey, Jarrell, and Lee disclose the unmanned aerial vehicle of claim 33, wherein a |TPM| function resides in at least one of said plurality of hardware components, and wherein said fTPM includes instructions for: generating an authentication hash code corresponding to said UAV (Lee at Fig. 1 & [0038-39] – “the integrity verification module 400 requests the extension of the hash values of software of the ECU 30 stored in the previously protected areas to the second TPM 300 by using the set initial values and the data processing sequence that are input to the terminal by the driver. The integrity verification module 400 receives the results corresponding to the request, that is, the second final confirmation values extended by the specific PCR of the second TPM 300 to compare whether the second confirmation values are equal to the first final confirmation values” <i.e., generates second final values and stores for use in comparison (see, e.g., [0020] – TPMs store their results)>; [0053-54] – “The integrity verification module 400 requests the extension of the previously stored hash values of software of the ECU 30 to the second TPM 300 by using the initial value and the data processing sequence (S208). The previously stored hash values of software of the ECU 30 are values that are stored in the protected areas by allowing the terminal to the hash values of normally operated software from the software manufacturers of each ECU 30.”); obtaining a unique identifier of at least one: (i) hardware component of said plurality 10of hardware components, or (ii) said software  (Lee at [0028] – “Each ECU 30 includes integrity measurement agent (hereinafter, referred to as “IMA”) 35 of software. The IMA 35 measures the hash values of software of the corresponding ECU 30.”; [0047], e.g., “Referring to FIG. 2, the integrated security apparatus 10 collects the hash values of software of each ECU 30 (S201). The hash values of software of the ECU 30 are values measured the IMA 35 included in each ECU 30.”); creating from said unique identifier a verification hash code for said at least one hardware component or software (Lee at [0020], e.g., “a trusted platform module (hereinafter, referred to a “TPM”) is a hardware module verifying that the currently used platform is in a safe state. The TPM embeds a crypto module (not shown) and stores results obtained by measuring the integrity of the platform in a specific register, for example, a platform configuration register (hereinafter, referred to as “PCR”). Further, the TPM verifies the attestation and the integrity of the platform by using the crypto module as well as a random number generator, etc. At this time, hash values are attached to the existing PCR values according to an extension command. for example, new PCR values are generated by using a hash function such as SHA-1 such that one PCR stores the newly generated PCR values. That is, one PCR may store many measurement values.”); and encrypting said verification hash code (fig. 2 & [0052], e.g., “The integrated security apparatus 10 encrypts the first final confirmation values and transmits it to the system 20 for verifying software platform of a vehicle (S206)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Downey, Jarrell, and Gooding with the teachings of Lee, wherein a TPM function resides in said at least one computing component electronically coupled with one or more of said plurality of hardware components or said software of said UAV for generating the authentication hash code, obtaining a unique identifier of at least one: (i) hardware component of said plurality of hardware components, or (ii) said software; and creating from said unique identifier a verification hash code for said at least one hardware component or software.
The combination of Downey, Jarrell, and Lee appear to fail to specifically teach wherein the authentication/validation components are performed via an fTPM system (in place of a TPM). 
However, Zimmer teaches an fTPM system may instead be implemented into an aerial drone to increase system security (see [0042], [0015], [0003]), wherein a fTPM function resides in at least one of said plurality of hardware components (Zimmer at [0081] – “In example 2 the subject matter of Example 1 can optionally include wherein the object includes a Unified Extensible Firmware Interface (UEFI) variable, the firmware includes platform initialization (PI) firmware, the cryptoprocessor is a trusted product module (TPM) implemented in at least one of firmware <i.e., an FTPM> and hardware, and the TPM is out-of-band with the processor.”; see also [0019] – the TPM may be firmware-based). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement TPM of the combination of Downey, Jarrell, and Lee with the teachings of Zimmer as an fTPM in lieu of a standard TPM, to increase security and prevent unauthorized access to the system without requiring a physical TPM (see, e.g., Zimmer at [0003], [0019]).

Regarding claim 35, the combination of Downey, Jarrell, Lee, and Zimmer disclose the unmanned aerial vehicle of claim 34, wherein said fTPM includes instructions for: transmitting said encrypted verification hash code via said communications hardware over a communications network to the remotely situated computing component (Lee at [0033-35], e.g., “At this time, the integrity verification processing module 200 encrypts the first final confirmation values and transmits them to the terminal since the first final confirmation values are varied according the data processing sequence. The communication between the integrated security apparatus 10 disposed inside the vehicle and the system 20 for verifying a software platform of a vehicle according to an exemplary embodiment of the present invention uses a crypto module (not shown) of the TPM and an attestation procedure, etc., to form the attestation and the safe communication channel for each of them” with Zimmer at [0081] & [00019] – disclosing verification TPM’s may be provided by fTPMs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Downey and Jarrell with the teachings of Lee and Zimmer, wherein said fTPM includes instructions for: transmitting said encrypted verification hash code via said communications hardware over a communications network to the remotely situated computing component, to increase security and prevent unauthorized access to the system without requiring a physical TPM (see, e.g., Lee at [0033-35] and Zimmer at [0003], [0019]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Jarrell and Gooding, further in view of Byers (US20170050748, Hereinafter “Byers”).
Regarding claim 32, the combination of Downey, Jarrell, and Gooding disclose the unmanned aerial vehicle of claim 31. Yet, the combination of Downey, Jarrell, and Gooding appear to fail to teach wherein said vehicle, upon being verified, is configured to receive an operation code. 
However, Byers teaches wherein said UAV, upon being verified, is configured to receive an operation code (Byers at [0048] – “There, the perch may evaluate the drone to ensure the drone satisfies the criteria of the restricted geographic region, e.g., payload weight, flight controller software, no hazardous material, and the like. Once these tests are passed, the perch may then provide the drone with a digital certificate indicated the drone can travel in the restricted region.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Downey, Jarrell, and Gooding with the teachings of Byers, wherein said vehicle, upon being verified, is configured to receive an operation code, to ensure the UAV is permitted to travel within the region and contains the required hardware/software (see, e.g., Byers at [0043] & [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iftode et al. (US7930733) teaches a system for receiving integrity hash codes and verifying the hash codes using hash codes stored at a trusted third-party certificate authority (see, e.g., abstract, column 6, lines 32-44). Lawson et al. (US20130036103) discloses a system for validating parts on an aircraft, particularly wherein a hash is calculated for a software part, the hash values are hashed together, into an integrity data structure, and integrity of the aircraft is determined based on comparing the determined hash against the expected hash (see, e.g., abstract, [0009], [0038], [0046], [0084-86]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438